internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg eo2-plr-164141-01 date legend authority state town dear this is in reply to the letter dated date from your authorized representative requesting a ruling that authority is a political_subdivision as defined in sec_1_103-1 and that its income is not subject_to federal_income_tax facts the authority was created pursuant to special legislation by the state general assembly the legislation to provide adequate water supplies for all the residents of the town the legislation found that the lack of water adversely affects the welfare safety and prosperity of the people resident in the town to correct these problems the legislation created the authority a public corporation separate and apart from the state and the town with the power to acquire develop construct operate and maintain all properties necessary to provide adequate water to the residents of the town the powers of the authority are vested in a board_of directors composed of seven members appointed by the town’s administrator with and after the advice and consent of the local governing body of the town the legislation gives the authority the power to acquire any real_property through the process of eminent_domain the authority’s board_of directors may exercise their power of eminent_domain by an affirmative vote of not less than five directors the authority must obtain the consent of the state or of the town to acquire property owned by the state or town through the process of eminent_domain law and analysis in general the income of states and their political subdivisions is not subject_to federal_income_tax in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 the term political_subdivision is not defined in the code under sec_1_103-1 of the income_tax regulations however the term political_subdivision denotes any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit in 144_f2d_998 2d cir cert_denied 323_us_792 the three recognized sovereign powers are described as the power to tax the power of eminent_domain and the police power sec_1_103-1 and the second circuit in shamberg require that only part of these powers need to be delegated for a division of a state_or_local_government unit to be considered a political_subdivision however the service has consistently held that if only an insubstantial amount of any or all such sovereign powers are delegated the entity will fail to qualify as a political_subdivision see revrul_77_164 1977_1_cb_20 revrul_77_165 1977_1_cb_21 and philadelphia national bank v united_states u s t c paragraph 3rd cir the facts and representations submitted show that the authority is a division of a state_or_local_government that has been granted a substantial power of eminent_domain therefore the authority qualifies as a political_subdivision of the state_or_local_governmental_unit and its income is not subject_to federal_income_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sincerely yours elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
